Citation Nr: 1411804	
Decision Date: 03/21/14    Archive Date: 04/02/14

DOCKET NO.  10-37 803	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for a dental disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Katz, Counsel


INTRODUCTION

The Veteran served on active duty from April 1967 to November 1976. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office in Seattle, Washington (RO).  The Veteran testified at a hearing before the undersigned Veterans Law Judge sitting at the Seattle RO in April 2013.  A transcript of that hearing is associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

During his April 2013 hearing before the Board, the Veteran testified that he had substantial work performed to his teeth during service, including having all of his teeth extracted and the bone scraped.  He reported that he underwent this dental treatment when he was stationed at Fort Knox, Kentucky, and that he was provided with dentures at that time.  The claims file reveals that some of the Veteran's dental records have been obtained, but that they are not complete.  The only dental records in the claims file are from 1967, 1975, and 1976.  As indicated above, the Veteran had over nine years of active service from April 1967 to November 1976.  Additionally, he testified that he carried his dental records with him to Vietnam, and that he remembered that dental records pertinent to his surgeries in those records.  Accordingly, the RO should make further attempts to locate all of the Veteran's dental records and associate them with the claims file.

Additionally, the Veteran's claims file reflects that he is receiving disability benefits from the Social Security Administration (SSA).  However, as the records in the file do not indicate the disability upon which the SSA benefits are based, it is unclear whether the records may be pertinent to the Veteran's claim.  Records held by the SSA may help the Veteran substantiate his claim.  See Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010).  As the SSA records may be relevant to the Veteran's claim, efforts to obtain the SSA records must be made until the records are either obtained or it is determined that the records do not exist or that continuing efforts would be futile.  38 U.S.C.A. § 5103A; Murincsak v. Derwinski, 2 Vet. App. 363, 372 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Make additional attempts to obtain all of the Veteran's in-service dental records.  Such efforts should include requesting the records from the National Personnel Records Center (NPRC), the dental clinic at Fort Knox, the and any other location they might be held.  All actions to obtain these records should be documented fully in the claims file.  Because these records are held by a Federal agency, efforts to obtain them should be ended only if it is concluded that they do not exist or that further efforts to obtain them would be futile.  If the dental records cannot be obtained, a memorandum of unavailability should be prepared outlining the steps taken to obtain them.

2.  Contact SSA and request a copy of all materials, to include medical records, related to the Veteran's SSA benefits.  Once obtained, associate these records with the claims file.  If SSA notifies VA that these records are unavailable, place a copy of this notification in the Veteran's claims file.

3.  After undertaking the development above, readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, provide a Supplemental Statement of the Case to the Veteran and his representative, and an appropriate period of time in which to respond.  Then, return the appeal to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


